DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 28 April 2021 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cheng 2011/0167598 is representative of the closest prior art. Cheng discloses a fastener product comprising a flexible substrate 11, a layer 22 covering only part of one side of the flexible substrate and leaving a region of the one side of the flexible substrate exposed, i.e. the outer edges 14 of the substrate, the layer 22 carries multiple touch fastener elements each having a stem extending integrally from the layer away from the flexible substrate to an engageable head (as shown in Fig. 3), and a flexible ferromagnetic strip 15 bonded to the flexible substrate at location 12. The magnetic layer 15 at least partially bounds a portion of the flexible substrate containing at least some of the touch fastener elements as shown in Fig. 3. However, Cheng does not teach or suggest having the magnetic layer bound a portion of the exposed region of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783